COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-339-CV
 
 
  
IN 
RE MACKIEL BILLINGSLEY                                                     RELATOR
 
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
  
  
                                                                  PER 
CURIAM
 
  
  
PANEL 
A: CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.
  
DELIVERED: 
November 4, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.